PER CURIAM.
The petitioners seek disqualification of the trial judge based on a statement she allegedly made at a summary judgment hearing. We conclude that the sworn motion and its supporting documentation were legally sufficient. See Livingston v. State, 441 So.2d 1083 (Fla.1983); Hayslip v. Douglas, 400 So.2d 553 (Fla. 4th DCA 1981). Our conclusion is not a comment on the fairness of the trial judge, but on the legal sufficiency of the motion. Therefore, we grant the petition for writ of prohibition, but assume it will be unnecessary to issue the formal writ. We are confident that the trial judge will, upon receipt of this opinion, recuse herself from this cause and the cause, thereafter, will be reassigned to a new trial judge according to the established procedures utilized in the Tenth Judicial Circuit.
CAMPBELL, A.C.J., and SCHOONOVER and BLUE, JJ., concur.